Citation Nr: 1746742	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  99-01 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement an evaluation in excess of 10 percent prior to January 30, 1997 for bilateral L-5 pars articularis defect with degenerative disc disease, spondylosis, intervertebral disc syndrome, mechanical low back pain, and reported ankylosis.

2.  Entitlement to an evaluation in excess of 20 percent from January 30, 1997 for bilateral L-5 pars articularis defect with degenerative disc disease, spondylosis, intervertebral disc syndrome, mechanical low back pain, and reported ankylosis.

3.  Entitlement to an initial evaluation in excess of 10 percent for a neurological deficit of the right foot.

4.  Entitlement to an initial evaluation in excess of 30 percent prior to July 19, 2010 for depression.

5.  Entitlement to an initial evaluation in excess of 50 percent from July 19, 2010 for depression.

6.  Entitlement to an initial evaluation in excess of 30 percent for hypertensive heart disease.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) from September 1997, August 2006, January 2011, and August 2011 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

In the September 1997 rating decision, the RO denied an evaluation in excess of 10 percent for the Veteran's low back disability.  During the appeal, in a December 2001 supplemental statement of the case, the RO increased the evaluation of the Veteran's low back disability to 20 percent, effective January 30, 1997.  The Board has previously remanded this issue for additional development in June 2000, October 2003, August 2005, and December 2006. 

The Board rendered a decision on this issue in June 2009 denying an increased evaluation for the lumbar spine disability.  The claimant timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 order, the case was remanded back to the Board for the reasons stated in the Joint Motion for Remand, in which both the Secretary of Veterans Affairs and the Veteran agreed further development was required.  In May 2005 and February 2013, the Board remanded this issue again for further development.

In a February 2006 rating decision, the RO granted service connection for depression and assigned a 30 percent disability rating.  In a March 2012 rating decision, the RO assigned a 50 percent disability rating for depression effective July 19, 2010.  In February 2013, the Board remanded this issue for further development.  The issues of entitlement to increased initial evaluations for a neurological deficit of the right foot and hypertensive heart disease were also remanded by the Board for additional development in February 2013.  

The Board remanded the case in July 2015.  Since then, the RO denied service connection for vision changes in May 2017.  The Veteran has appealed this decision.  Although this matter is within the Board's jurisdiction, it has not been certified for appellate review and will therefore not be discussed in this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issues of entitlement to higher evaluations for the Veteran's lumbar spine disability and right foot disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's hypertensive heart disorder is manifested by mild to moderate left ventricular hypertrophy with normal left ventricular function and a normal ejection fraction of greater than 55 percent; there is also no evidence of congestive heart failure in the past year or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

2.  From May 21, 2005, the Veteran's psychiatric disorder is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, depressed mood, low self-esteem, irritability, withdrawn behavior, and sleep impairment; without evidence of obsessional rituals; illogical, obscure, or irrelevant speech; near-continuous panic; impaired impulse control; or spatial disorientation.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a higher disability evaluation in excess of 30 percent for hypertensive heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7007 (2016).

2.  From May 21, 2005, the schedular criteria for a 70 percent rating for major depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2016).

3.  The schedular criteria for a rating higher than 70 percent for major depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran maintains that higher ratings are warranted for his psychiatric and heart disabilities.  In regards to the heart disability the Veteran's attorney argues that the VA examination conducted in March 2017 was inadequate for rating purposes.  Specifically, the VA examiner failed to provide reasons and bases for the conclusion that the Veteran heart disability did not impact his work.

However, the Board disagrees.  The report of the VA examiner was quite detailed and extensive.  The examiner noted an accurate medical history and provided the requisite information in the reports for evaluating the current level of severity of the Veteran's disability in the context of the rating criteria and the ability to work.  In coming to her conclusion the examiner highlighted various duties related to his current full time employment that would not been impacted by his heart disability.  The examiner reviewed the e-file and medical reports.  In interviewing the Veteran, the examiner was certainly aware and took into consideration his complaints.  Additionally, complete physical examination as well extensive cardiac diagnostic testing was conducted.  There is no suggestion that any aspect of the report is incomplete or incorrect.  The report contains more than sufficient evidence by which to evaluate the Veteran's heart and psychiatric disabilities in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Further, the Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Hypertensive Heart Disease

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  If there have been changes in the severity of the disability, the Board will need to "stage" the rating to compensate the Veteran for this, irrespective of whether the rating for the disability is an established rating versus initial rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's hypertensive heart disease has been assigned a 30 percent rating under Diagnostic Code 7007 (for hypertensive heart disease) and the Board will continue to use this diagnostic code.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the [Rating] Schedule, it may not be rated by analogy.").

The diagnostic code specifies that hypertensive heart disease resulting in workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, a 30 percent evaluation is warranted.  

An evaluation of 60 percent is warranted if there is more than one episode of acute congestive heart failure in the past year; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent evaluation is warranted if there is documented coronary artery disease resulting in chronic congestive heart failure; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007. 

Note 2 to 38 C.F.R. § 4.104 provides that "[o]ne MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used." 

VA examination was conducted in April 2010.  The Veteran reported his medical history.  He denied a history of transient ischemic attack (TIA), hypertensive renal disease, myocardial infarction, rheumatic fever, heart rhythm disturbances, valvular heart disease, congestive heart failure, angina, dizziness, syncope, fatigue, dyspnea, or other heart disease or problems.  His medicine regime included Atenolol, HCTZ, Lisinopnal, and aspirin.  

The examination showed no evidence of congestive heart failure or pulmonary hypertension with heart sounds being normal.  There was regular rate and rhythm noted upon diagnostic testing.  His heart size was shown to be normal and electrocardiogram (EKG) showed normal sinus rhythm; mild to moderate left ventricular hypertrophy with normal left ventricular function; and a normal ejection fraction of greater than 55 percent.  The VA examiner noted that the left ventricular dysfunction was secondary to hypertension.  

Similar findings were reported on VA hypertension examination conducted in October 2010.  

VA examination was conducted in March 2017.  The Veteran reported that he continued to work at the post office loading a letter machine.  He is able to walk a mile twice a week for exercise.  The examination showed no evidence of congestive heart failure, cardiac arrhythmia, or pulmonary hypertension with heart sounds being normal.  There was regular rate and rhythm noted upon diagnostic testing.  The heart rate was 68.  There was no pulmonary dysfunction.  

Echocardiogram showed evidence of cardiac dilation and hypertrophy.  There was abnormal wall thickness described as mild left ventricular hypertrophy with mildly dilated left atrium.  The ejection fraction was greater than 55 percent.  Due to his multiple medical conditions, it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  The examiner found that the heart condition would not impact his ability to lift, carry, push, pull, walk, bend, twist, squat, climb, reach overhead, grasp, grip, type, write or answer telephone.  She concluded that the heart disability would have no impact on his ability to work.

After reviewing the record, the Board finds that a 30 percent evaluation is appropriate for the severity of the Veteran's hypertensive heart disease.  The record shows that the Veteran could not be tested for METs because of his physical condition.  As such, there is no METs evidence in the record that would allow the Board to rate the Veteran's heart disability.  Accordingly, the Board relies on the other aspects of Diagnostic Code 7007 to rate the Veteran's disability, specifically, the level of ejection fraction, which was discussed throughout the Veteran's treatment.  The objective findings on clinical examination show that the Veteran's ejection fraction was between 50 and 55 percent.  In this case, an ejection fracture of 50-55% constitutes a 30 percent evaluation.  Further, there was no evidence of congestive heart failure (CHF).  38 C.F.R. § 4.104, Diagnostic Code 7007.  


Major Depression

In a February 2006 rating decision, the RO granted service connection for depression and assigned a 30 percent disability rating.  In a March 2012 rating decision, the RO assigned a 50 percent disability rating for depression effective July 19, 2010.  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to an increased rating remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The General Rating Formula for Mental Disorders provides a 100 percent rating for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117.  Therefore, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and, effective August 4, 2014, the DSM-V (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [DSM-IV] and (5th ed. 2013) [DSM-V]). Id.   

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 41 to 50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The record contains a May 2005 medical report from the Veteran's private psychiatrist, Dr. H.J., which shows a diagnosis of major depressive disorder secondary to lower back injury with herniated disc.  The report indicates that the Veteran is married with one son.  He is employed full time at the post office.  He worked at the mail processing plant.  The Veteran reported symptoms that included crying, reduced sexual desires, suicidal thoughts, weight loss, anger, poor sleep, sleep impairment, and social isolation.  The Veteran acknowledged that his medications offered little help.  On mental status examination, the Veteran looked depressed and anxious.  His affect was congruent with his mood.  His speech was within normal limits.  He denied any suicidal ideation, homicidal ideation, or hallucinations.  His cognitive functions were within normal.  He was oriented by three.  His insight and judgment were assessed as very good.  Global Assessment of Functioning (GAF) score of 45 was assigned.   

A February 2006 VA examination report shows that the Veteran indicated that due to his low back disability he experiences depression.  Symptoms included sleep impairment, social isolation, discouragement, decreased confidence, and feelings of worthlessness.  He worked fulltime as a mail processor for the previous eleven years.  His medication included Ambien and Cymbalta.  He lived with his wife, but otherwise had few leisurely and recreational pursuits.

On mental status examination the Veteran was reportedly alert, cooperative, answered questions and volunteered information.  There were no loose associations or flight of ideas.  There were no homicidal ideation, suicidal ideation, delusions, hallucinations, ideas of reference, suspiciousness, pressured speech, impairment of thought processes or communication found on examination.  He was depressed with some psychomotor retardation.  He also had mild anxiety.  The Veteran was oriented to person, place and time.  His recent and remote memory appeared to be adequate.  His judgement was good, but his insight was poor.  The diagnosis was depression secondary to back pain.  A GAF of 60 was assigned.  He was capable of managing his financial affairs.   

A July 2010 private psychiatric examination report shows that the Veteran had discontinued treatment in July 2007.  He reported increased depression.  He stated that he had become distant from his spouse and they were not getting along.  His symptoms included sleep impairment, depression, feelings of having a heart attack, social isolation, forgetfulness, irritability, and obsessiveness.  

On mental status examination, the Veteran was described as dull.  He had a flat affect.  He looked depressed and disheveled.  His spoke at a low volume and tone. His mood was depressed.  His affect was congruent to his mood.  His thought process was linear.  He was oriented.  He was able to register and recall.  He had problems with attention and concentration.  He had good insight and judgment at the time of the assessment.   

A VA contract examination was conducted in December 2011.  The Veteran reported continuing symptoms of depression, sleep impairment, loss of appetite, avoidant behavior, anxiety, paranoia, nightmares, auditory illusions, and past suicidal ideations.  The Veteran reported his medical history indicating that he had been receiving psychiatric treatment from a psychiatrist since 2005.  He has been on number of different medications.  He was on Cymbalta 60 mg for about 5 years.  For the last year or so he has been taking citalopram.  He also has taken different medication for his sleeping difficulties with only minor improvement.  At that time he was taking Trazodone, 10 mg, but with only partial response.  In addition to constant back pain, he complained of feeling of worthless, depression, feeling withdrawn, irritability, and sleep impairment.  He had trouble going to sleep but waked repeatedly because of pain.  His symptoms were fairly constant and his sleeping difficulties occurred 7 nights per week.  He denied a history of violent behavior.  He denied suicidal attempts but admitted to suicidal thoughts in the past.  He had been on different antidepressants with only moderate response.  For the previous year and half he had been taking Citalopram 30 mg per day and Trazodone at bedtime.  He has not had any psychotherapy within the past year.  He did see his private psychiatrist every 2 3 months for medication management and some support.  He has not had any psychiatric hospitalizations.   

On mental status examination, the Veteran appeared to be a reliable historian who was oriented in all sphere.  He was casually dressed wearing jeans with tears or holes on both legs.  He stated that is how he dressed for work.  His behavior during the interview was appropriate.  He maintained good eye contact.  He was clearly showing a depressed mood and appeared to be in pain.  His communication was normal.  His speech was logical, coherent, and congruent.  However, he spoke slowly and admitted to having difficulty concentrating.  He denied panic attacks.  He admitted to suspiciousness and he liked to stay to himself.  There was no evidence of delusions, hallucinations or ideas of reference.  He denied obsessive-compulsive behavior.  His thought processes appeared to be somewhat slow.  There was no evidence of impaired judgment or abstract thinking.  He admitted to difficulties with short term memory loss.  He denied current suicidal or homicidal ideations.  However he gave a history of suicidal thoughts from time to time.  The Axis I diagnosis was depressive disorder, not otherwise specified (NOS); characterized by depressed mood, low self-esteem, sleeping difficulties, irritability, and withdrawn behavior.  A GAF score of 60 was assigned.  The prognosis was somewhat guarded given that he had a moderate to severe and chronic depression along with the severe back pain.  His symptomatology responded poorly to medical interventions.  He seemed to have marital difficulties that may be related to or in response to his depression and pain difficulties.  

The record also contains the private psychiatrist's records that date from 2005 to 2016, which shows a pattern of exacerbations of his psychiatric disability.  The GAF score was reported as low as 39 but for the most part was 45.  The psychiatric disorder was considered moderate to severe.  

VA examiner in March 2017 reported that the Veteran currently meets DSM-5 criteria for a Major Depressive Disorder diagnosis due to his service connected back condition.  The examined concluded that the currently diagnosed Major Depressive Disorder is a progression of his previously diagnosed Depression Disorder NOS diagnosis.  The Veteran described feeling useless/worthless and depressed.  He denied any current suicidal ideation, intent or plan.  He also endorsed sleep problems due to his back problems, as well as fatigue and anhedonia.  He was dressed casually in khaki pants, a sweatshirt, jacket and tennis shoes.  His thinking was logical and organized.  His speech was within normal limits in articulation, rate, tone, volume, and production.  He was alert, attentive, and oriented to person, place, time, and situation.  There were no acute indicators noted. 

This examiner opined that the Veteran's depression does not prevent him from completing physical labor tasks.  The Veteran has worked at the post office since 1995, first working as a mail carrier, then changing to a clerk (mail processor) around 2006/2007.  This was due to limitations with his back.  His depression does limit his ability to work in a physical employment setting under the supervision of others, due to problems with irritability and wanting to isolate himself from other people.  Additionally, the Veteran's problems with sleep can limit his ability to get tasks completely timely.  The examiner commented that the Veteran's social and occupational functioning problems are deemed to be in the moderate range of severity.  The Veteran described a strained marital relationship and limited friendships.  Further the Veteran avoids supervisors and co-workers at work in order to avoid conflicts.  Overall, his GAF score is deemed to be a 55.  His symptoms included depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

In reviewing the evidence outlined above the Board finds that a 70 percent rating is warranted, effective in May 2005.  GAF scores that have been assigned by the VA treating psychiatrist have ranged from 39 to 60.  As noted above, for the most part, the private psychiatric records show a GAF score of 45, which is considered serious.  The VA examiner suggested that the Veteran was experiencing a significant level of social and industrial impairment due to the service-connected disability.  And reviewing the evidence, there is clear indication that the symptoms reflect severe incapacity.  In view of the foregoing, the Board concludes that it is reasonable to conclude that the disability picture at that time was comparable to a 70 percent evaluation.  

Although the reported findings are consistent with a 70 percent evaluation, the Board does not find manifestations that are indicative of a higher evaluation.  In this case, the medical reports did note mild impairment in memory.  However, there was no evidence that his memory loss was so significant that the Veteran forgot the names of close relatives, his own occupation, or name.  There was no evidence of gross impairment in communication; grossly inappropriate behavior; or persistent danger of hurting himself or others.  There was no reported inability to perform activities of daily living.  He continues to be able to function independently, appropriately, and effectively.  He was well oriented, rather than disoriented.  Further, it has not been shown that he is in danger of hurting either herself or others.  Still further, a 70 percent evaluation takes into consideration increased symptoms during periods of significant stress. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's major depression with the established criteria found in the rating schedule (while also being mindful of the holding in Mauerhan in that the presence of a specified quantity of symptoms in the rating schedule are not required for the assignment of a particular rating).  The Board notes that not one criterion listed for a 100 percent disability rating has been met, and also finds that the disability at issue is fully addressed by the rating criteria under which psychiatric disabilities are rated.  Thus, he has not shown both total social and occupational impairment.  In this regard, the specific diagnostic criteria (with the Board again in this regard being mindful of the holding in Mauerhan) adequately address the whole of the Veteran's symptoms referable to his service-connected major depression.  There are no additional symptoms of the service-connected disability at issue.  

For the reasons stated above, the Board finds that the evidence supports a conclusion that the Veteran is not entitled to a disability rating in excess of 70 percent for his service-connected major depression. 


ORDER

An evaluation in excess of 30 percent for hypertensive heart disease is denied.

A 70 percent evaluation (and no higher) for major depression from May 2005, is granted, subject to the provisions governing the award of monetary benefits.


REMAND

In regards to the back disability, in the prior Remand, the RO requested that the VA examiner determine whether there is evidence of intervertebral disc syndrome (IVDS) and, if so, characterize whether it is moderate, severe, or pronounced.  While the VA examiner diagnosed IVDS, she failed to describe the severity of the IVDS in terms of moderate, severe, or pronounced as requested in the Remand.  The United States Court of Appeals for Veterans Claims (Court) has held, in Stegall v. West, 11 Vet. App. 268 (1998) that a Remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  The Board finds that the Veteran's right foot disability is intertwined with his back disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the e-file to the VA compensation examiner that performed the March 2017 examination for supplemental comments (addenda). The examiner is asked to state whether the diagnosed IVDS is most properly characterized as: 

a. Moderate, described as recurring attacks;
b. Severe, described as recurring attacks with intermittent relief; or, 
c. Pronounced, described as persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle jerk, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.

2. Thereafter, readjudicate the claim on appeal.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


